DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 are amended and claim 5, 6, 12, 13, 19, and 20 are canceled in response to the last office action. Claims 1-20 are presented for examination. Borchers et al, Ayandeh, Liu, Chow et al, Huang, Lassa, Surico et al, and Molloy were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al [US 2010/0262740 A1] in view of Ayandeh [US 2017/0160929 A1] further in view of Yu et al [US 2014/0281151 A1].
	As to claim 1, Borchers et al teach an apparatus, comprising: 
a plurality of flash memories configured into a plurality of channels, wherein each of the plurality of channels includes one or more of the plurality of flash memories [e.g., “In one exemplary implementation, the data storage device may include multiple channel controllers that are arranged and configured to control operations associated 
a controller coupled to the plurality of flash memories and configured to receive a plurality of packets and interpret each packet of the plurality of packets based on a first protocol [e.g., Controller board 102, Flash 118a, 118b in fig. 1; “The data storage device may be configured to communicate with a host using an interface to receive commands from the host and to process those commands using the flash memory chips.  For example, the host may send and the controller board may receive commands to read, write, copy and erase blocks of data using the flash memory chips” in paragraph 0017; “In one exemplary implementation, the controller may include a command processor for tracking, ordering, queuing and processing commands from a host for execution on a data storage device” in paragraph 0013; “In one exemplary implementation, the controller includes a field-programmable gate array (FPGA) controller and the interface between the host and the controller board may be a high speed interface such as, for example, a peripheral component interconnect express (PCIe) interface” in paragraph 0018], wherein the controller is further configured to;
determine whether any packets of the plurality of packets are linked based on a link identifier included in a block of each packet, wherein a subset of packets of the plurality of packets are linked if they have the same link identifier [e.g., “Typically, the read operation may be broken up into many multiple commands.  The driver 107 may be configured to recognize the read operation as a group of commands and to assign the commands in that group the same group number in each of the command headers.  An interface between the application 113 and the driver 107 may be used to indicate to 
arrange the subset of packets, wherein the subset of packets are arranged in order [e.g., “The command processor 122 may be configured to dispatch commands designated for the same storage location in order such that the order of the commands received from the host is preserved” in paragraph 0101];
determine a target flash memory and a target channel based on flash memory and channel identifiers included in the block of each of the packet of the subset of packets, wherein each packet of the subset of packets identifies the same target flash memory and the same target channel [e.g., “The command processor 122 may be configured to dispatch commands designated for the same storage location in order such that the order of the commands received from the host is preserved” in paragraph 0101; “The command processor 122 may be arranged and configured to dispatch commands designated for the same channel and/or the same flash memory chip in order based on the ordered list” in paragraph 0103; “For instance, a single write operation may include more than sixty commands.  The command processor 122 may be configured to ensure that commands to the same flash memory chip are performed in order using the ordered list” in paragraph 0105; “The storage location identifier may include a channel identifier and/or a flash memory chip identifier.  The storage location identifier is a part of the command and is assigned by the host through its driver” in paragraph 0117]; and
provide data, address and control signals to the target flash memory based on interpreting the block of each packet of the plurality of packets based on a second 
Though Borchers et al teach arranging the subset of packets received in the order specified by a host send the subset of packets [e.g., “From the host perspective, it may be important that commands designated for the same storage location be executed in the order as specified by the host” in paragraph 0104; “In this example, it is necessary to perform these commands for this operation in the order specified by the host” in paragraph 0105], Borchers et al do not explicitly teach arranging the subset of packets in order based on respective indexes included in the block of each packet of the subset of packets; rather, Borchers et al teach arranging the subset of packets based on the order of receiving the packets. However, Ayandeh teaches arranging a subset of packets in order based on respective indexes included in the block of each packet of the subset of packets [e.g., “As discussed above, instructions received over a networking 1, CSN2, CSN3, .  . . }. However, the same sequence of commands may be received by a storage appliance (e.g., storage appliance 100 of FIG. 1A), having an order {CSN1, CSN3, CSN2, .  . . }. Logic, such as ordering logic 123 of storage appliance 100 of FIG. 1A, may ensure that the commands are executed in proper order” in paragraph 0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Ayandeh’s teaching above in order to increase feasibility, simplicity, and/or certainty in arranging the subset of packets in order and/or flexibility in receiving the subset of packets any order [e.g., “The command processor may be arranged and configured to track incoming commands from the host by assigning a global slot identifier to each of the commands and to queue and order the commands using an ordered list that is based on the age of the commands” in paragraph 0013, “In one exemplary implementation, the command processor 122 may be configured to retrieve commands from each of the command buffers 219a-219n using a round robin scheme.  In another exemplary implementation, the command processor 122 may be configured to retrieve commands from each of the command buffers 219a-219n using a priority scheme” in paragraph 0100, “For instance, as new commands are received from the 
Though the combination of Borchers et al and Ayandeh teaches interpreting the plurality of packets received from a host [e.g., HOST 106, Interface 108 in fig. 1A of Borchers et al] based on the first protocol then interpreting the packets towards the plurality of flash memories [e.g., Flash 118a, 118b in fig. 1A of Borchers et al] based on the second protocol, the combination does not explicitly teach the second protocol is different than the first protocol.  However, Yu et al teach interpreting the plurality of packets received from a host [e.g., HOST 300 in fig. 1, HOST I/F 16 in fig. 3A] based on the first protocol [e.g., “The Host interface bus can be a Serial AT-Attachment (SATA) bus, a Peripheral Components Interconnect Express (PCIe) bus, a compact flash (CF) bus, or a Universal-Serial-Bus (USB), NVMe, a Firewire 1394 bus, a Fibre Channel (FC) bus, Thunderbolt” in paragraph 0274; “The host bus or host-device interface can be SATA, PCIE, Thunderbolt, SD, USB, NVMe, eMMC, iSSD, or other host bus” in paragraph 0287] then interpreting the packets towards the plurality of flash memories based on the second protocol [e.g., “Rather than use a LBA storage bus interface or differential serial packet buses, other serial buses such as synchronous Double-Data-Rate (DDR), ONFI, Toggle NAND, a differential serial packet data bus, a legacy flash interface, etc.” in paragraph 0277; “A flash module could be a standard PCB or may be a multi-chip modules packaged in a TSOP, BGA, LGA, COB, PIP, SIP, CSP, POP, or Multi-Chip-Package (MCP) packages and may include raw-NAND flash memory chips 
As to claim 2, the combination of Borchers et al, Ayandeh, and Yu et al teaches wherein the controller comprises: a frontend interface configured to interpret the plurality of packets based on the first protocol; and a backend interface configured to interpret the block of each packet of the plurality of packets based on the second protocol [e.g., “The data storage device may be configured to communicate with a host using an interface to receive commands from the host and to process those commands using the flash memory chips.  For example, the host may send and the controller board may receive commands to read, write, copy and erase blocks of data using the flash memory chips” in paragraph 0017, “In one exemplary implementation, the controller includes a field-programmable gate array (FPGA) controller and the interface between the host and the controller board may be a high speed interface such as, for example, a peripheral component interconnect express (PCIe) interface” in paragraph 0018, “The host may include a driver that is arranged and configured to communicate commands to 
As to claim 3, the combination teaches the first protocol is the NonVolatile Memory Express protocol and the second protocol is the Open NAND Flash Interface protocol [e.g., “NVMe”, “ONFI” in paragraph 0287 of Yu et al].
As to claim 4, the combination teaches wherein the block of each packet of the plurality of packets further includes a plurality of control identifiers and a plurality of command identifiers, wherein each of the plurality of control identifier are associated 
As to claim 6, the combination teaches wherein the command types may one of a second protocol command, a second protocol address, a second protocol data, and a user-defined command [e.g., “The NVM protocol 150(2) may generate a command entry for a queue based on the service call.  This command entry can contain information about the location of the data, associated pointers, and the data itself (if he command is a write command).  Fabric interface layer 150(3) may encapsulate this command entry into a capsule.  This capsule may include control information such as a controller identifier and a queue identifier where the encapsulated command entry should be sent.  This capsule may be further encapsulated by fabric transport layer 150(4) into an information unit (IU).  The IU may contain fabric-specific information.  The IU may then be included in one or more frames.  For example, the IU may be included in a single frame, or may be fragmented into multiple frames.  Each frame includes a header and a data portion.  The header may include information such as a source address (i.e., the host address) a destination storage array address (e.g., an address of storage appliance 100), as well as other related fields” in paragraph 0019 of Ayandeh].
As to claim 8, Borchers et al teach an apparatus, comprising:, 
a plurality of flash memories configured into a plurality of channels, wherein each of the plurality of channels includes one or more of the plurality of flash memories [e.g., “In one exemplary implementation, the data storage device may include multiple channel controllers that are arranged and configured to control operations associated with one or more memory chips.  The memory chips may include flash memory chips” in paragraph 0015; fig. 1A]; and 

a frontend interface [e.g., Interface 108 in fig. 1A; Bus Master 316, Command Transfer Module 304 in fig. 3] configured to receive a plurality-of packets and interpret each of the plurality of packets based on a first protocol, and wherein the fronted interface is configured to link a subset of packets of the plurality of packets based on a link identifier included in a block of each packet of the subset of packets being the same  and order the subset of packets into an order, and determine a flash memory of the plurality of flash memories and a channel of the plurality of channels the subset of packets is directed toward, and further configured to provide at least the block of each of the subset of packets wherein the at least the block of each of the subset of packets includes a command according to a second protocol [e.g., “The data storage device may be configured to communicate with a host using an interface to receive commands from the host and to process those commands using the flash memory chips.  For example, the host may send and the controller board may receive commands to read, write, copy and erase blocks of data using the flash memory chips” in paragraph 0017; “In one exemplary implementation, the controller includes a field-programmable gate array (FPGA) controller and the interface between the host and the controller board may be a high speed interface such as, for example, a peripheral component interconnect express (PCIe) interface” in paragraph 0018; “Typically, the read operation may be broken up into many multiple commands.  The driver 107 may be configured to recognize the read operation as a group of commands and to assign the commands in that group the same group number in each of the command headers.  An interface 
a backend interface [e.g., Controller 110, channel 112 in fig. 1A; Task Dispatch Module 310 in fig. 3] coupled to the frontend interface and the plurality of flash memories, the backend interface configured to receive at least the block of each of the subset of packets and interpret each block of the subset of packets based on a second protocol, and provide control signals, and operands to the flash memory of the plurality of flash memories over the channel of the plurality of channels [e.g., “The controller 110 may receive commands from the host 106 and cause those commands to be executed using the command processor 122 and the flash memory chips 118a and 118b on the memory boards 104a and 104b.  The communication between the host 106 and the controller 110 may be through the interface 108.  The controller 110 may communicate with the flash memory chips 118a and 118b using the channels 112” in paragraph 0045; “If the storage location is ready, then the task dispatch module 310 retrieves the 
Though Borchers et al teach arranging the subset of packets received in the order specified by a host send the subset of packets [e.g., “From the host perspective, it may be important that commands designated for the same storage location be executed in the order as specified by the host” in paragraph 0104; “In this example, it is necessary to perform these commands for this operation in the order specified by the host” in paragraph 0105], Borchers et al do not explicitly teach arranging the subset of packets in order based on respective indexes included in the block of each packet of the subset of packets; rather, Borchers et al teach ordering based on the order of receiving the packets. However, Ayandeh teaches ordering a subset of packets in order based on respective indexes included in the block of each packet of the subset of packets [e.g., “As discussed above, instructions received over a networking fabric may sometimes be received out of order or not received at all.  Such instructions may be reordered to ensure proper in-order execution” in paragraph 0014; “For example, a command entry, such as generated by host NVM protocol 150(2) of host device 150 of FIG. 1B, may be assigned a command sequence number (CSN), indicating an order of the command.  Subsequent commands may have subsequent CSNs.  For example, a sequence of commands may be transmitted from a host device having an order {CSN1, CSN2, 3, .  . . }. However, the same sequence of commands may be received by a storage appliance (e.g., storage appliance 100 of FIG. 1A), having an order {CSN1, CSN3, CSN2, .  . . }. Logic, such as ordering logic 123 of storage appliance 100 of FIG. 1A, may ensure that the commands are executed in proper order” in paragraph 0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Ayandeh’s teaching above in order to increase feasibility, simplicity, and/or certainty in arranging the subset of packets in order and/or flexibility in receiving the subset of packets any order [e.g., “The command processor may be arranged and configured to track incoming commands from the host by assigning a global slot identifier to each of the commands and to queue and order the commands using an ordered list that is based on the age of the commands” in paragraph 0013, “In one exemplary implementation, the command processor 122 may be configured to retrieve commands from each of the command buffers 219a-219n using a round robin scheme.  In another exemplary implementation, the command processor 122 may be configured to retrieve commands from each of the command buffers 219a-219n using a priority scheme” in paragraph 0100, “For instance, as new commands are received from the host, those commands are placed at the bottom of the ordered list in the order that they were received from the host.  In this manner, commands that are dependent on order (e.g., commands designated for the same storage location) are maintained in the correct order” in paragraph 0102 of Borchers et al].
Though the combination of Borchers et al and Ayandeh teaches interpreting the plurality of packets received from a host [e.g., HOST 106, Interface 108 in fig. 1A of 
As to claim 9, the combination teaches wherein the subset of packets is performed as a single command and a single notification is provided upon completion of the single command [e.g., “The driver 107 may be arranged and configured group together a single operation of multiple commands such that the data storage device 100 processes the commands using the flash memory chips 118a and 118b and generate and send a single interrupt back to the host 106 when the multiple grouped commands have been processed” in paragraph 0053 of Borchers et al]
As to claim 10, the combination teaches wherein the backend interface is configured to determine a type of control signal to provide for each operand based on an associated control identifier included in each block of each of the subset of packets [e.g., “The NVM protocol 150(2) may generate a command entry for a queue based on the service call.  This command entry can contain information about the location of the data, associated pointers, and the data itself (if he command is a write command).  Fabric interface layer 150(3) may encapsulate this command entry into a capsule.  This capsule may include control information such as a controller identifier and a queue identifier where the encapsulated command entry should be sent.  This capsule may be further encapsulated by fabric transport layer 150(4) into an information unit (IU).  The IU may contain fabric-specific information.  The IU may then be included in one or more frames.  For example, the IU may be included in a single frame, or may be fragmented 
As to claim 16, Borchers et al teach an apparatus, comprising:, 
receiving a plurality of packets that conform to a first protocol and includes commands according to a second protocol, wherein each packet includes at least two blocks [e.g., “In one exemplary implementation, the commands include a command header and a group number is inserted into the command header by the driver so that the command may be tracked by the interrupt processor” in paragraph 0012; “For example, the host may send and the controller board may receive commands to read, write, copy and erase blocks of data using the flash memory chips” in paragraph 0017; “In one exemplary implementation, the controller may include a command processor for tracking, ordering, queuing and processing commands from a host for execution on a data storage device” in paragraph 0013; “In one exemplary implementation, the controller includes a field-programmable gate array (FPGA) controller and the interface between the host and the controller board may be a high speed interface such as, for example, a peripheral component interconnect express (PCIe) interface” in paragraph 0018; fig. 3; “The controller 110 may receive commands from the host 106 and cause those commands to be executed using the command processor 122 and the flash memory chips 118a and 118b on the memory boards 104a and 104b.  The communication between the host 106 and the controller 110 may be through the 
interpreting a first block and at least a portion of a second block of each of the plurality of packets based on the first protocol [e.g., “In one exemplary implementation, the commands include a command header and a group number is inserted into the command header by the driver so that the command may be tracked by the interrupt processor.  The command header also includes a flag, which may be set by the driver to indicate that a command is the last command in the group.  The interrupt processor may be configured to recognize the last command flag” in paragraph 0012];
based on the interpreting the at least a first portion of the second block of each of the plurality of packets, determining whether a subset of packets of the plurality of packets are linked based on a link identifier included in the first portion of the second block of each packet of the subset of packets identifier [e.g., “Typically, the read operation may be broken up into many multiple commands.  The driver 107 may be configured to recognize the read operation as a group of commands and to assign the commands in that group the same group number in each of the command headers.  An interface between the application 113 and the driver 107 may be used to indicate to the driver 107 that certain operations are to be treated as a group.  The interface may be configured to group operations based on different criteria” in paragraph 0068];
based on determining that there is a subset of packets of the plurality of packets that are linked, ordering the subset of packets [e.g., “The command processor 122 may be configured to dispatch commands designated for the same storage location in order 
interpreting a second portion of the second block of each packet of the subset of packets based on a second protocol [e.g., “The command processor 122 may be configured to dispatch commands designated for the same storage location in order such that the order of the commands received from the host is preserved” in paragraph 0101; “The command processor 122 may be arranged and configured to dispatch commands designated for the same channel and/or the same flash memory chip in order based on the ordered list” in paragraph 0103; “For instance, a single write operation may include more than sixty commands.  The command processor 122 may be configured to ensure that commands to the same flash memory chip are performed in order using the ordered list” in paragraph 0105; “The storage location identifier may include a channel identifier and/or a flash memory chip identifier.  The storage location identifier is a part of the command and is assigned by the host through its driver” in paragraph 0117];
providing control signals to a target flash memory of a plurality of flash memories of a target channel of a plurality of channels, wherein the target flash memory and the target channel are identified In the first portion of tire second block of each packet of the subset of packets [e.g., “The command processor 122 may be configured to dispatch commands designated for the same storage location in order such that the order of the commands received from the host is preserved” in paragraph 0101; “The command processor 122 may be arranged and configured to dispatch commands designated for the same channel and/or the same flash memory chip in order based on 
providing operands to the target flash memory of the target, wherein, the operands and a type of each operand are identified in the second portion of the second block of each packet of the subset of packets [e.g., “The task dispatch module 310 may be configured to start at the top of the ordered list with the oldest command first and determine whether the storage location is available to receive new commands using the signals 320.  If the storage location is ready, then the task dispatch module 310 retrieves the command data from the command packet memory 308 and communicates the command data and a storage location select signal 322 to the storage location” in paragraph 0120].
Though Borchers et al teach ordering the subset of packets received in the order specified by a host send the subset of packets [e.g., “From the host perspective, it may be important that commands designated for the same storage location be executed in the order as specified by the host” in paragraph 0104; “In this example, it is necessary 1, CSN2, CSN3, .  . . }. However, the same sequence of commands may be received by a storage appliance (e.g., storage appliance 100 of FIG. 1A), having an order {CSN1, CSN3, CSN2, .  . . }. Logic, such as ordering logic 123 of storage appliance 100 of FIG. 1A, may ensure that the commands are executed in proper order” in paragraph 0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Ayandeh’s teaching above in order to increase feasibility, simplicity, and/or certainty in arranging the subset of packets in order and/or flexibility in receiving the subset of packets any order [e.g., “The command processor may be arranged and configured to track incoming commands from the host by assigning a global slot identifier to each of the commands 
Though the combination of Borchers et al and Ayandeh teaches interpreting the plurality of packets received from a host [e.g., HOST 106, Interface 108 in fig. 1A of Borchers et al] based on the first protocol then interpreting the packets towards the plurality of flash memories [e.g., Flash 118a, 118b in fig. 1A of Borchers et al] based on the second protocol, the combination does not explicitly teach the second protocol is different than the first protocol.  However, Yu et al teach interpreting the plurality of packets received from a host [e.g., HOST 300 in fig. 1, HOST I/F 16 in fig. 3A] based on the first protocol [e.g., “The Host interface bus can be a Serial AT-Attachment (SATA) bus, a Peripheral Components Interconnect Express (PCIe) bus, a compact flash (CF) bus, or a Universal-Serial-Bus (USB), NVMe, a Firewire 1394 bus, a Fibre Channel (FC) bus, Thunderbolt” in paragraph 0274; “The host bus or host-device interface can be SATA, PCIE, Thunderbolt, SD, USB, NVMe, eMMC, iSSD, or other host bus” in 
As to claim 18, the combination teaches determining the index of each packet of the subset of packets; and placing the packets of the subset of packets in order of increasing index to form a single command; and providing a completion notification based on performance of the single command [e.g., “For example, a command entry, such as generated by host NVM protocol 150(2) of host device 150 of FIG. 1B, may be assigned a command sequence number (CSN), indicating an order of the command.  1, CSN2, CSN3, .  . . }. However, the same sequence of commands may be received by a storage appliance (e.g., storage appliance 100 of FIG. 1A), having an order {CSN1, CSN3, CSN2, .  . . }. Logic, such as ordering logic 123 of storage appliance 100 of FIG. 1A, may ensure that the commands are executed in proper order.  For example, the command having CSN1 is received first, and is first in order, so it may be delivered for execution.  However, the command having CSN3 is received second, but should be delivered third.  This command may be buffered (e.g., in command buffers 122 of FIG. 1A).  When the command having CSN2 is received, it may be delivered for execution, and then the command having CSN3 may be delivered from the buffer for execution” in paragraph 0021 of Ayandeh; “The driver 107 may be arranged and configured group together a single operation of multiple commands such that the data storage device 100 processes the commands using the flash memory chips 118a and 118b and generate and send a single interrupt back to the host 106 when the multiple grouped commands have been processed” in paragraph 0053 of Borchers et al].
As to claim 20, the combination teaches wherein a subset of packets of the plurality' of packets are linked if the link identifier included in the first portion of the second block of each packet of the subset of packets is the same [e.g., “Typically, the read operation may be broken up into many multiple commands.  The driver 107 may be configured to recognize the read operation as a group of commands and to assign the commands in that group the same group number in each of the command headers.  An interface between the application 113 and the driver 107 may be used to indicate to .
Claims 5, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al, Ayandeh, and Yu et al as applied to claims 4, 8, and 16 above, and further in view of Chow et al [US 2008/0016269 Al ].
	As to claim 5, the combination of Borchers et al, Ayandeh, and Yu et al does not explicitly teach, however Chow et al teach wherein a set of bits of each of the plurality of control identifiers determine a command type of a respective one of the associated subset of command identifiers [e.g., “Vendor-define bytes 12-15 can be used to carry a 32-bit block address. For an erase command, bytes 12-15 carry the address of the block in flash memory to be erased. Since the entire block is erased, a full 32-bit address is not needed. The lowest bits of the 32-bit address can be used to define the type of flash command. For example, when address bits [2:0] are 001, the vendor-defined message packet requests a flash-erase operation, when address bits [2:0] are 000, the message is a flash-reset command, when address bits [2:0] are 010, the message is a completion-of-erase message from the serial flash-memory chip, and when address bits [2:0] are 011, the message is a completion-of-programming message from the serial flash-memory chip. The responses for Cache and Copy-Back Program commands can be defined similarly” in paragraph 0087; figs. 8-15]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Chow et al’s teaching above including a set of 
	As to claim 15, the combination of Borchers et al, Ayandeh, and Yu et al does not explicitly teach, however Chow et al teach wherein an operand type is determined by hits of an associated control byte included in each block of each of the linked subset of packets [e.g., “Vendor-define bytes 12-15 can be used to carry a 32-bit block address. For an erase command, bytes 12-15 carry the address of the block in flash memory to be erased. Since the entire block is erased, a full 32-bit address is not needed. The lowest bits of the 32-bit address can be used to define the type of flash command. For example, when address bits [2:0] are 001, the vendor-defined message packet requests a flash-erase operation, when address bits [2:0] are 000, the message is a flash-reset command, when address bits [2:0] are 010, the message is a completion-of-erase message from the serial flash-memory chip, and when address bits [2:0] are 011, the message is a completion-of-programming message from the serial flash-memory chip. The responses for Cache and Copy-Back Program commands can be defined similarly” in paragraph 0087; figs. 8-15]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Chow et al’s teaching above including bits of an associated control byte for determining a operand type in order to increase conveniency and/or feasibility for identifying the command type of the combination. 
	As to claim 17, the combination of Borchers et al, Ayandeh, and Yu et al does not explicitly teach, however Chow et al teach determining the type of operands based on respective bits of a control identifier associated with each operand, wherein the type of .
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al, Ayandeh, and Yu et al as applied to claims 1 and 16 above, and further in view of Huang [US 2016/0357698 Al].
	As to claim 7, the combination of Borchers et al, Ayandeh, and Yu et al does not explicitly teach, however Huang teaches wherein the block of each of the plurality of packets is a user-defined block of DWords of a Non-Volatile Memory Express submission queue entry [e.g., “a command code as defined in NVMe specification; SEQ 
	As to claim 19, the combination of Borchers et al, Ayandeh, and Yu et al does not explicitly teach, however Huang teaches wherein each block of each command packet of the plurality of command packets includes entries directed at the second protocol, and wherein the entries directed at the second protocol provide low level flash memory control to the controller that the first protocol does not provide [e.g., “a command code as defined in NVMe specification; SEQ ID[15:0], 16 bits of the sequence tag that define the order of the issued commands in the NVMe I/O command and are used to identify the sequence of the sub-commands in the entire I/O command; Q ID[15:0], 16 bits of Application/Control Number: 14/923,269 Art Unit: 2184 Page 27 queue ID that identify the submission queue from the initiator” in paragraph 0054]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Huang et al’s teaching above in order to increase controllability for accessing the flash memories of the combination. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al, Ayandeh, and Yu et al as applied to claim 10 above, and further in view of Lassa [US 2015/0169245 A1].
	As to claim 11, the combination of Borchers et al and Ayandeh does not explicitly teach, however Lassa teaches wherein the type of control signal is: one of an address latch enable, and a command latch enable [e.g., “In general, a NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host using, for example, data lines and control signals, such as ALE (Address Latch Enable), CLE (Command Latch Enable), and WE# (Write Enable)” in paragraph 0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Lassa’s teaching above including the type control signals being ALE, CLE in order to increase applicability, feasibility, and/or adaptability for accessing the flash memories of the combination. 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al, Ayandeh, and Yu et al as applied to claim 8 above, and further in view of Surico et al [US 2013/0135007 A1].
	As to claim 12, the combination of Borchers et al, Ayandeh, and Yu et al does not explicitly teach, however Surico et al teach wherein a type of opcode is one of a user-defined command, an Open NAND Hash interface (ONFI) command, an ONFI address, and an ONFI data [e.g., “FIG. 2 illustrates a timing diagram 200 for a standard Open NAND Flash Interface (ONFI) page program command.  As illustrated in FIG. 2, in the page program command, command setup is 80h, and command confirm is 10h.  
	As to claim 13, the combination of Borchers et al/Ayandeh/Yu et al/Surico et al teaches wherein the ONFI address may comprise a physical address for a plurality of rows and a plurality of columns of the flash memory of the plurality of flash memories memory of the plurality of flash memories [e.g., “FIG. 2 illustrates a timing diagram 200 for a standard Open NAND Flash Interface (ONFI) page program command.  As illustrated in FIG. 2, in the page program command, command setup is 80h, and command confirm is 10h.  Further, C1, C2 form the column address, and R1, R2, R3 form the row address” in paragraph 0010]. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al, Ayandeh, and Yu et al as applied to claim 8 above, and further in view of Molloy [US 2013/0067137 Al ].
	As to claim 14, the combination of Borchers et al/Ayandeh/Yu et al does not explicitly teach, however Molloy teaches wherein the second protocol includes user-defined commands [e.g., “Moreover, it will be understood that one or more of the memory controller tasks disclosed herein may be implanted in one exemplary embodiment by user-defined commands using nonvolatile memory E PCIe flash memory standard” in paragraph 0043]. Therefore, it would have been obvious to one of . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/4/2021